Simmons, C. J.
The act of December 20, 1899, requires, as a condition precedent to any suit upon a claim for money damages against a municipal corporation on account of injuries to person or property, that the claim shall be presented for adjustment to the municipal authorities. The act further provides that the municipal authorities shall have thirty days from the time of such presentation within which to consider and act upon such claim, and suspends the running of the statute of limitations during the time the claim is pending before such authorities without action on their part. In the present case the original petition made no allegation whatever that the claim had been presented to the municipal authorities. It therefore set out no cause of action. The amendment offered alleged that the claim had been presented before suit was brought, and that the municipal authorities had failed and neglected for more than thirty days to act upon it; but there was no allegation that the claim was presented more than thirty days before the suit was brought. So far as appears from the allegations made, the claim may have been presented to the municipal authorities on one day and suit brought on the next. The act contemplates that suit shall not be brought until after the municipal authorities have acted upon the claim, or have failed to take action thereon within thirty days. The amendment was therefore itself faulty, and was insufficient to perfect the original petition. The trial judge did not err in refusing to allow the amendment or in sustaining the demurrer to the petition.

Judgment affirmed.


All the Justices concurring.